               Case 3:19-cv-06001-RBL Document 22 Filed 07/16/20 Page 1 of 4



 1                                                         HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 8
        BIJAN NIKFARD,                                      CASE NO. 3:19-cv-06001-RBL
 9
                                Plaintiff,                  ORDER ON PLAINTIFF’S MOTION
10              v.                                          FOR PARTIAL SUMMARY
                                                            JUDGMENT
11      STATE FARM FIRE AND
        CASUALTY COMPANY,
12
                                Defendant.
13

14
            THIS MATTER is before the Court on Plaintiff Bijan Nikfard’s Motion for Partial
15
     Summary Judgment regarding Affirmative Defense No. 3. Dkt. # 12. Specifically, Nikfard
16
     challenges Defendant State Farm Fire and Casualty Company’s affirmative defense that Nikfard
17
     failed to provide timely notice of the basis for his Insurance Fair Conduct Act (IFCA) claim. In
18
     its Opposition, State Farm also requests summary judgment on the same issue.
19
            According to the First Amended Complaint, Nikfard’s property in Tacoma, WA suffered
20
     fire damage on March 10, 2019. After tendering a claim to State Farm, the company provided a
21
     repair estimate that Nikfard rejected as insufficient to return the property to its pre-loss
22
     condition. Nikfard’s property remains in a state of disrepair.
23

24

     ORDER ON PLAINTIFF’S MOTION FOR
     PARTIAL SUMMARY JUDGMENT - 1
               Case 3:19-cv-06001-RBL Document 22 Filed 07/16/20 Page 2 of 4



 1          Nikfard sent his first IFCA notice and letter via mail on August 10, 2019. Dkt. # 13-1,

 2   Ex. B. The enclosed letter identified the claimant (Nikfard), claim number, policy number, and

 3   date of loss, and explained the basis for his potential IFCA claim. Id. However, Nikfard

 4   erroneously addressed both the envelope and the letter to “State Farm Mutual Automobile

 5   Insurance Company,” rather than State Farm Fire and Casualty Company (Nikfard properly

 6   addressed the letter to the Office of the Insurance Commissioner as well). Id.

 7          State Farm nonetheless responded on September 3, 2019. Dkt. # 13-1, Ex. C. The

 8   company pointed out that Nikfard had sent his letter and notice “to the wrong insurer” but stated

 9   that it had been “provided with a copy of [his] letter.” Id. State Farm then rejected the substance

10   of Nikard’s arguments in the letter. Id.

11          Nikfard sent another notice and letter on September 17, 2019, this time to “State Farm

12   Fire and Casualty.” Dkt. # 13-1, Ex. D. The street address on the envelope was the same, as was

13   the letter’s content. Id. The same State Farm claims specialist from the same State Farm

14   department responded on October 2, 2019. Dkt. # 13-1, Ex. E. Besides noting that Nikfard

15   identified the correct insurer this time, State Farm rejected Nikfard’s points on the same basis as

16   before. Id. On October 10, 2019, Nikfard filed his amended complaint in state court to add a

17   claim under IFCA. See FAC, Dkt. # 1-2.

18           The parties dispute whether Nikfard’s August 10 IFCA notice was effective despite

19   identifying the wrong insurer and, if not, whether Nikfard complied with the statutory 20-day

20   waiting period before asserting his IFCA claim. RCW 48.30.015(8), which establishes the IFCA

21   notice period, reads as follows:

22          (a) Twenty days prior to filing an action based on this section, a first party
            claimant must provide written notice of the basis for the cause of action to the
23          insurer and office of the insurance commissioner. Notice may be provided by
            regular mail, registered mail, or certified mail with return receipt requested. Proof
24

     ORDER ON PLAINTIFF’S MOTION FOR
     PARTIAL SUMMARY JUDGMENT - 2
               Case 3:19-cv-06001-RBL Document 22 Filed 07/16/20 Page 3 of 4



 1          of notice by mail may be made in the same manner as prescribed by court rule or
            statute for proof of service by mail. The insurer and insurance commissioner are
 2          deemed to have received notice three business days after the notice is mailed.

 3          (b) If the insurer fails to resolve the basis for the action within the twenty-day
            period after the written notice by the first party claimant, the first party claimant
 4          may bring the action without any further notice.

 5          (c) The first party claimant may bring an action after the required period of time
            in (a) of this subsection has elapsed.
 6
     “IFCA’s pre-suit notice provision creates a mandatory condition precedent to an IFCA lawsuit.”
 7
     MKB Constructors v. American Zurich Ins. Co., 49 F.Supp.3d 814, 840 (W.D. Wash. 2014).
 8
     Courts generally require strict adherence to the statute’s notice provision. Madera W. Condo.
 9
     Ass’n v. First Specialty Ins. Corp., No. C12-0857-JCC, 2013 WL 4015649, at *4 (W.D. Wash.
10
     Aug. 6, 2013) (citing Norgal Seattle P'ship v. Nat’l Sur. Corp., No. C11-0720RSL, 2012 WL
11
     1377762, at *4 (W.D. Wash. Apr. 19, 2012)).
12
            Here, however, there is no question that State Farm did receive notice of Nikfard’s
13
     potential IFCA claim more than 20 days before he added it to his complaint. Although Nikfard
14
     mistakenly identified the wrong State Farm subsidiary, his notice nonetheless reached the same
15
     office as the subsequent letter that identified the correct subsidiary by name. State Farm’s first
16
     response acknowledged receipt of his letter, correctly identified his claim, and substantively
17
     addressed his arguments. Nikfard therefore “provide[d] written notice . . . to the insurer” within
18
     the meaning of the statute and did so well within the 20-day period. RCW 48.30.015(8)(a).
19
     Because State Farm failed to resolve the basis of his claim within 20 days, Nikfard could bring
20
     his IFCA claim in court. Nikfard’s Motion is GRANTED and State Farm’s Affirmative Defense
21
     No. 3 is DISMISSED.
22
            IT IS SO ORDERED.
23

24

     ORDER ON PLAINTIFF’S MOTION FOR
     PARTIAL SUMMARY JUDGMENT - 3
             Case 3:19-cv-06001-RBL Document 22 Filed 07/16/20 Page 4 of 4



 1         Dated this 16th day of July, 2020.



                                                A
 2

 3
                                                Ronald B. Leighton
 4                                              United States District Judge

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER ON PLAINTIFF’S MOTION FOR
     PARTIAL SUMMARY JUDGMENT - 4
